Citation Nr: 0606090	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-05 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
dermatitis/psoriasis.  

2.  Entitlement to service connection for osteoarthritis of 
the cervical spine.

3.  Entitlement to service connection for mood disorder and 
dysthymic disorder on a direct basis or as secondary to 
service-connected disabilities.  

4.  Entitlement to service connection for a right eye 
disability.  

5.  Entitlement to an increased evaluation for a right ankle 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
February 1988.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decisions rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The present Board decision reopens a previously denied claim 
of entitlement to service connection for 
dermatitis/psoriasis.  The issues of entitlement to service 
connection for dermatitis/psoriasis, entitlement to service 
connection for cervical spine osteoarthritis, entitlement to 
service connection for mood disorder and dysthymic disorder, 
entitlement to service connection for right eye disability, 
and entitlement to increased evaluation for right ankle 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision dated in October 1998, of which 
the veteran was notified in November 1998, denied his claim 
for entitlement to service connection for 
dermatitis/psoriasis.    

2.  Additional evidence received since the October 1998 
rating decision does include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for dermatitis/psoriasis.


CONCLUSIONS OF LAW

1.  The RO's October 1998 rating decision, which denied the 
veteran's claim for entitlement to service connection for 
dermatitis/psoriasis, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2005).

2.  As new and material evidence has been received since the 
RO's October 1998 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
dermatitis/psoriasis have been met.  38 U.S.C.A §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Service Connection for 
Dermatitis/Psoriasis  

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  
The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The Board notes that the credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  The 
definition of what constitutes new and material evidence was 
amended effective August 29, 2001.  See 66 Fed. Reg. 45,628 
(2001).  As the veteran's claim was filed in January 2001, 
these changes do not apply to the present case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).

In the March 2001 rating decision on appeal, the RO noted 
that no new and material evidence had been submitted to 
reopen the veteran's previously denied claim.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final October 
1998 rating decision is both new and material.  VA treatment 
notes dated from 1993 to 2005, which include evidence not 
previously of record, offer a new diagnosis of psoriasis for 
the veteran's current claimed skin disability previously 
diagnosed in current medical evidence of record as 
dermatitis.  This evidence is considered material because it 
bears directly and substantially upon the issue of whether 
the veteran is entitled to service connection for 
dermatitis/psoriasis.

The Board finds that evidence received subsequent to the 
October 1998 rating decision, namely the VA treatment notes 
dated from 1993 to 2005 showing a diagnosed current skin 
disability of psoriasis, is new and material.  Evidence 
received since October 1998 is new and material and does 
serve to reopen a claim for entitlement to service connection 
for dermatitis/psoriasis.  In addition, the Board is 
remanding the veteran's claim to the RO and ordering 
additional development on the issue of entitlement to service 
connection for dermatitis/psoriasis.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for dermatitis/psoriasis.  To this 
extent only, the appeal is granted.


REMAND

The veteran's claims file contains evidence in an April 2004 
VA examination report that indicates the veteran was granted 
disability benefits from the Social Security Administration 
(SSA).  Medical records from SSA pertaining to any original 
or continuing award of disability benefits should be 
requested and associated with the claims file.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

At the September 2005 hearing, the veteran also indicated 
that he had received treatment for his claimed right eye 
disability at a private healthcare facility.  VA must attempt 
to procure treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2005).  

VA will also provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if the VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2005).    

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  Obtain any additional private 
treatment records for the veteran's 
claimed right eye disability from the 
healthcare facility identified in the 
September 2005 emergency room treatment 
notes located in the file for the period 
from September 2005 to the present.

3.  Schedule the veteran for an 
examination to show the nature of his 
claimed neck disability.  For each 
diagnosis involving the neck, the examiner 
should provide an opinion as to whether 
the diagnosed disability is at least as 
likely as not (i.e., probability of 50 
percent or greater) related to disease or 
injury during his active military service.  
The claims folder should be made available 
to the examiner for review.

4.  Schedule the veteran for an 
examination to show the nature of his 
claimed dermatitis/psoriasis disability.  
For each diagnosis involving the skin, the 
examiner should provide an opinion as to 
whether the diagnosed disability is at 
least as likely as not (i.e., probability 
of 50 percent or greater) related to 
disease or injury during his active 
military service.  The claims folder 
should be made available to the examiner 
for review.

5.  Send the veteran's claim file and a 
copy of this REMAND to the January 2005 VA 
examiner for a clarification opinion.  
After reviewing the veteran's claims file, 
the examiner should provide a detailed 
rationale for his prior January 2005 
opinion ("The pterygiums contribute to 
his dry eye syndrome and together are as 
least as likely as not caused by his 
military service.") and clarify whether 
it is the pterygiums, the dry eye 
syndrome, or both that are at least as 
likely as not related to his military 
service.  A complete rationale for the 
examiner's findings and opinions should be 
provided.  If the January 2005 VA examiner 
is not available, or if the requested 
opinion cannot be given without further 
examination of the veteran, such 
examination should be scheduled.

6.  Thereafter, readjudicate the veteran's 
claims for entitlement to service 
connection for dermatitis/psoriasis, 
cervical spine osteoarthritis, mood 
disorder and dysthymic disorder, and right 
eye disability, and entitlement to 
increased evaluation for right ankle 
disability.  If the claims remain denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, giving them an opportunity 
to respond before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits since May 2005.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


